William S. Baglivo & Isabella Baglivo v. Commissioner.Baglivo v. CommissionerDocket No. 91729.United States Tax CourtT.C. Memo 1962-127; 1962 Tax Ct. Memo LEXIS 183; 21 T.C.M. (CCH) 663; T.C.M. (RIA) 62127; May 25, 1962*183  Albert Squire, Esq., for the respondent.  FISHERMemorandum Opinion FISHER, Judge: Respondent determined deficiencies in tax and additions to tax under section 6653(b) of the Internal Revenue Code of 1954 against petitioners as follows: Additions to TaxYearDeficiencySec. 6653(b)Total1957$2,414.64$1,207.32$3,621.9619582,627.531,307.343,934.87$5,042.17$2,514.66$7,556.83The petitioners are husband and wife with residence at 264 N. Lansdowne Avenue, Lansdowne, Pennsylvania, and filed their income tax returns for the years in question with the district director of internal revenue for the district of Philadelphia, Pennsylvania. This case was called from the trial calendar at Philadelphia, Pennsylvania, (session of May 14, 1962) pursuant to notice. There was no appearance by or on behalf of petitioners and no evidence or argument was presented on their behalf. On August 9, 1961, respondent filed a Motion under Rule 18 of this Court for an order that the undenied allegations of fact in his answer alleging fraud be deemed admitted. Upon due notice of hearing, this Court, on September 13, 1961, entered*184  an order granting respondent's said Motion under Rule 18. The facts taken as admitted under this Court's order of September 13, 1961, establish the omission by petitioners from their returns for the years 1957 and 1958 of the respective amounts of $6,117.17 and $6,031.46, such omission, in each such year, being substantially in excess of the amount of interest reported. As to the deficiencies in income taxes, upon Motion duly filed by respondent, the case must be dismissed for want of prosecution, and decision will be entered for respondent for $2,414.64 for 1957 and $2,627.53 for 1958. As to the additions to tax for fraud under section 6653(b), the facts taken as admitted present undisputed and clear and convincing evidence of fraud. Accordingly, we find that respondent has met his burden of proof of fraud, and decision will be entered for him for additions to tax under section 6653(b) in the respective amounts of $1,207.32 and $1,307.34. Decision will be entered in accordance with the foregoing.